           Case 1:18-vv-01657-UNJ Document 30 Filed 12/26/19 Page 1 of 2




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1657V
                                        UNPUBLISHED


 KRISTINE RUCKER-MORROW,                                     Chief Special Master Corcoran

                        Petitioner,                          Filed: November 7, 2019
 v.
                                                             Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                     Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                             Table Injury; Influenza (Flu) Vaccine;
                                                             Guillain-Barre Syndrome (GBS)
                        Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

        On October 26, 2018, Kristine Rucker-Morrow filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she developed Guillain-Barre
Syndrome as the result of receiving a seasonal influenza vaccine administered on
October 21, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On October 30, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent admits that Petitioner has satisfied the

1 I intend to post this decision on the United States Court of Federal Claims' website. This means the

decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01657-UNJ Document 30 Filed 12/26/19 Page 2 of 2



criteria set forth in the Vaccine Injury Table and the qualifications and Aids to
Interpretation Id. at 9.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                              2
